CLARK, Judge.
The determination of the issue on appeal requires an interpretation of G.S. 6543(a)(2), which authorizes grave removal
“. . . in order to erect a new church, parish house, parsonage, or any other facility owned and operated exclusively by such church; in order to expand or enlarge an existing church facility; . . .” [Emphasis added.]
The plaintiffs take the position that the statute must be strictly construed in light of the policy of the law that the sanctity of the grave should be maintained. See Mills v. Cemetery Park Corp., 242 N.C. 20, 86 S.E. 2d 893 (1955). They argue that most of the graves which defendants proposed to relocate are within the area of relocated Church Street, and that under G.S. 6543(a)(2) a *600church authority is not empowered to remove graves in order to relocate a street.
We construe the phrase “in order to” in G.S. 6543(a)(2) to be synonymous with the phrase “as the means to.” Webster’s Third New International Dictionary (1968). Though the graves proposed to be relocated are within the area of relocated Church Street, the street is to be relocated “as the means to” expand or enlarge an existing church facility. This interpretation of the statute we find to be consistent with legislative intent of empowering a church authority to make changes to meet the present and future needs of the church membership.
The plans for expansion of the present church facility by the defendants appear to have been made after a thorough study with thoughtful consideration to disturbing existing graves by relocation only to the extent necessary to meet the needs of the church.
This construction of G.S. 6543(a)(2) we find to be consistent with the ruling in Mayo v. Bragaw, 191 N.C. 427, 132 S.E. 1 (1926), which involved a construction of the former statute (C.S. 5030) relating to grave removal. That statute empowered a church to remove graves when it became necessary or expedient “in order to” secure necessary room to enlarge a church building. It was held that the church could remove a grave to build a new vestry room. The present statute is much broader than old C.S. 5030, and reflects a recognition of the need for broad authority by church authority to meet the needs of a growing membership in relocating graves which would restrict that growth.
Affirmed.
Judges Arnold and Erwin concur.